         Case 1:18-cv-01901-EGS Document 25-1 Filed 10/18/18 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


M.J., et al.,

                Plaintiffs,
                                                      Civil Action No. 18-1901 (EGS)
v.

DISTRICT OF COLUMBIA, et al.,

                Defendants.



                                              ORDER

        Upon consideration of plaintiffs’ Motion to Extend Time to File Motion for Class

Certification, and for an Order Requiring the Parties to Meet and Confer and Submit a Proposed

Scheduling Order, defendants’ partial opposition, and the entire record, it is this _____ day of

__________, 2018,

        ORDERED, that the Motion is GRANTED IN PART and DENIED IN PART, and it

is further

        ORDERED, that plaintiffs’ request to extend the time to file a motion for class

certification is GRANTED; and it is further

        ORDERED, that plaintiffs’ request for an order requiring the Parties to meet and confer

and submit a proposed scheduling order is DENIED.



                                     _____________________________________________
                                     THE HONORABLE EMMET G. SULLIVAN
                                     Judge, United States District Court
                                            for the District of Columbia
